Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 1 of 30




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                       CASE NO. 20-22051-CIV-GAYLES/OTAZO-REYES


  SISVEL INTERNATIONAL S.A., 3G
  LICENSING S.A., and SISVEL S.p.A.,

              Plaintiffs,
  v.

  HMD AMERICA, INC. and HMD
  GLOBAL OY,

              Defendants.
  __________________________________/



                            STIPULATED PROTECTIVE ORDER




                                         1
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 2 of 30




           IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 26(c) of the Federal

  Rules of Civil Procedure and subject to the approval of the Court, by and between the parties and

  by their respective undersigned counsel, that this Stipulation and Order shall govern the handling

  of documents, depositions, deposition exhibits, interrogatory responses, admissions, and any other

  information produced, given, or exchanged by and among the parties and any non-parties to each

  of the respective above-captioned actions. Although submitted jointly in connection with each of

  the above-captioned actions, each such action shall be treated as separate and independent in terms

  of the protection of a party’s confidential information, and, unless specifically provided for in this

  Stipulation and Order, nothing in this Stipulation and Order shall be construed to permit access by

  a party in one of the above-captioned actions to the confidential information produced by a party

  in another of the actions absent agreement of the producing party and/or separate order of the

  Court.

           Accordingly, based upon the agreement of the parties, IT IS HEREBY ORDERED

  pursuant to Rule 26(c) of the Federal Rules of Civil Procedure that the following Procedures shall

  be adopted for the protection of confidential and proprietary information:

                         PROCEDURES FOR PROTECTION OF
                   CONFIDENTIAL AND PROPRIETARY INFORMATION

  1.       DEFINITIONS

           1.1   Challenging Party: a Party or Non-Party that challenges the designation of

  information or items under this Order.

           1.2   “CONFIDENTIAL” Information or Items: information (regardless of how it is

  generated, stored or maintained) or tangible things that the Designating Party believes in good

  faith includes information not generally known to others and that it (i) would not normally reveal

  to third parties except in confidence or has undertaken with others to maintain in confidence, or


                                                    2
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 3 of 30




            (ii) believes in good faith is protected by a right to privacy under federal or state law or any

  other applicable privilege or right related to confidentiality or privacy, including without limitation

  information or tangible things that qualify for protection under Federal Rule of Civil Procedure

  26(c).

            1.3    Counsel (without qualifier): Outside Counsel of Record (as well as their support

  staff).

            1.4    Data Breach: Any accidental, unlawful, or unauthorized destruction, alteration,

  disclosure, misuse, loss, theft, access, copying, use, modification, disposal, compromise, or access

  to Protected Material or any act or omission that compromises or undermines the physical,

  technical, or organizational safeguards put in place by receiving party in processing or possessing

  Producing Party’s Protected Material.

            1.5    Designated In-House Legal Personnel: Up to three (3) In-House Legal Personnel

  responsible for managing one of the above-captioned litigations who have been identified as

  Designated In-House Legal Personnel to the other Party in the case(s) for which the Designated

  In-House Legal Personnel is to be designated, who have been approved pursuant to Section 6.5,

  below, and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A). For

  clarity, Designated In-House Legal Personnel need not be identified to or approved under Section

  6.5 by any Party in the above-captioned cases that is a Non-Party to the action in which the

  Designated In-House Legal Personnel is to participate.

            1.6    Designating Party: a Party or Non-Party that designates information or items that it

  produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

  CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” or “HIGHLY CONFIDENTIAL –

  SOURCE CODE.”



                                                       3
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 4 of 30




         1.7     Disclosure or Discovery Material: all items or information, regardless of the

  medium or manner in which it is generated, stored, or maintained (including, among other things,

  testimony, transcripts, and tangible things), that are produced or generated in disclosures or

  responses to discovery in the above-captioned actions.

         1.8     Expert: a person with specialized knowledge or experience in a matter pertinent to

  the respective litigations who (1) has been retained by a Party or its counsel to serve as an expert

  witness or as a consultant in one or more of the above-captioned actions, (2) is not a current

  employee of a Party or of a Party’s competitor, and (3) at the time of retention, is not anticipated

  to become an employee of a Party or of a Party’s competitor.

         1.9     “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY”

  Information or Items: sensitive and/or trade secret “CONFIDENTIAL Information or Items,”

  disclosure of which to another Party or Non-Party would create a risk of significant harm.

         1.10    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely

  sensitive “CONFIDENTIAL Information or Items” representing source code or other human-

  readable computer code, object code, and documents that include source code, other human-

  readable computer code, and/or object code, as well as associated comments and revision histories

  and/or documents that include such information, the disclosure of which to another Party or Non-

  Party would create a substantial risk of serious harm that could not be avoided by less restrictive

  means. This includes, but is not limited to, files in programming languages such as C++, Java, and

  Flash. For the avoidance of doubt, the Producing Party may designate as source code make files,

  link files, algorithms, pseudocode, and other human-readable files used in the generation, building

  or compiling of software or firmware.

         1.11    In-House Legal Personnel: attorneys or other personnel employed by the legal



                                                   4
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 5 of 30




  department of a Party to one of the above-captioned actions and who are responsible for managing

  one of the above-captioned actions. In-House Personnel does not include Outside Counsel of

  Record or any other outside counsel.

          1.12   Non-Party: any natural person, partnership, corporation, association, or other legal

  entity not named as a Party to an above-captioned action in question. A defendant in one of the

  above-captioned actions shall be deemed a Party to that action but a Non-Party to the other actions.

          1.13   Outside Counsel of Record: attorneys who are not employees of a Party to an above-

  captioned action but are retained to represent or advise a Party to that action and have appeared in

  the action on behalf of that Party or are affiliated with a law firm which has appeared on behalf of

  that Party.

          1.14   Party: a party to an above-captioned action, including all of its officers, directors,

  employees, consultants, retained experts, and Outside Counsel of Record (and their support staff

  members).

          1.15   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

  Material in an above-captioned action.

          1.16   Professional Vendors: persons or entities that provide litigation support services

  (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

  organizing, storing, or retrieving data in any form or medium) and their employees and

  subcontractors.

          1.17   Protected Material: any Disclosure or Discovery Material that is designated as

  “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES

  ONLY,” or as “HIGHLY CONFIDENTIAL – SOURCE CODE.”

          1.18   Receiving Party: a Party that receives Disclosure or Discovery Material from a



                                                   5
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 6 of 30




  Producing Party and/or a Designating Party.

         1.19    Relevant Technology: 3G and 4G cellular technology concerning cell connection,

  reconnection, or reselection; resolving contention among wireless communications connections

  between a mobile device and a wireless network; controlling a data transmission rate on a reverse

  link; coding information; scheduling an uplink packet transmission for user equipment;

  transmitting control information from a mobile terminal in a network; automatic repeat requests;

  deactivating semi-persistent scheduling transmission; and any technology disclosed in technical

  HIGHLY        CONFIDENTIAL –        OUTSIDE       COUNSEL’S        EYES      ONLY      or   HIGHLY

  CONFIDENTIAL – SOURCE CODE Material reviewed.

  2.     SCOPE

         The protections conferred by this Stipulation and Order cover not only Protected Material

  (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

  all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

  conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

  However, the protections conferred by this Stipulation and Order do not cover the following

  information: (a) any information that is in the public domain at the time of disclosure to a

  Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

  a result of publication not involving a violation of this Order, including becoming part of the public

  record through trial or otherwise; and (b) any information known to the Receiving Party prior to

  the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

  the information lawfully and under no obligation of confidentiality to the Designating Party.

         For clarity, nothing herein shall affect the right of the Designating Party to disclose its own

  information as it sees fit. Such disclosure shall not waive the protections of this Protective Order



                                                    6
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 7 of 30




  and shall not entitle other Parties or their attorneys to disclose such information in violation of it,

  unless by such disclosure by the Designating Party the information has become public knowledge.

  Similarly, the Protective Order shall not preclude a Party from showing its own information to its

  officers, directors, employees, attorneys, consultants or experts, or to any other person, which

  information has been filed under seal by another Party.

         Any use of Protected Material at trial shall be governed by a separate agreement or order.

  3.     DURATION

         Even after final disposition of each of the above-captioned actions, the confidentiality

  obligations imposed by this Order shall remain in effect until a Designating Party agrees otherwise

  in writing or a court order otherwise directs. Final disposition shall be deemed to be the later of

  (1) dismissal of all claims and defenses in an action, with or without prejudice; and (2) final

  judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

  reviews of that action, including the time limits for filing any motions or applications for extension

  of time pursuant to applicable law.

  4.     DESIGNATING PROTECTED MATERIAL

         4.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

  or Non-Party that designates information or items for protection under this Order must take care

  to limit any such designation to material that qualifies under the appropriate standards. If it comes

  to a Designating Party’s attention that information or items that it designated for protection do not

  qualify for protection at all or do not qualify for the level of protection initially asserted, that

  Designating Party must promptly notify all other Parties in its respective action that it is

  withdrawing the mistaken designation and shall produce an appropriately marked substitute

  version of the information or items.



                                                    7
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 8 of 30




         4.2     Manner and Timing of Designations. Except as otherwise provided in this Order

  (see, e.g., second paragraph of section 4.2(a) below), or as otherwise stipulated or ordered,

  Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

  designated before the material is disclosed or produced.

                 Designation in conformity with this Order requires that:

                 (a)     for information in documentary form (e.g., paper or electronic documents,

  but excluding transcripts of depositions or other pretrial or trial proceedings), the Producing Party

  affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S

  EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains

  protected material.

                 A Party or Non-Party that makes original documents or materials, other than source

  code (the treatment of which is governed by Section 8 below), available for inspection need not

  designate them for protection until after the inspecting Party has indicated which material it would

  like copied and produced. During the inspection and before the designation, all of the material,

  other than source code, made available for inspection shall be deemed “HIGHLY

  CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY.” After the inspecting Party has

  identified the documents it wants copied and produced, the Producing Party must determine which

  documents, or portions thereof, qualify for protection under this Order. Then, before producing the

  specified documents, the Producing Party must affix the appropriate legend (“CONFIDENTIAL”

  or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” or “HIGHLY

  CONFIDENTIAL – SOURCE CODE”) to each page of documents that contain Protected

  Material.

                 (b)     for testimony given in deposition or in other pretrial or trial proceedings,



                                                   8
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 9 of 30




  the Designating Party either identify on the record, before the close of the deposition, hearing, or

  other proceeding, or within 72 hours of the deposition or other pretrial or trial proceeding, all

  protected testimony and specify the level of protection being asserted. When it is impractical to

  identify separately each portion of testimony that is entitled to protection and it appears that

  substantial portions of the testimony may qualify for protection, the Designating Party may invoke

  on the record (before the deposition, hearing, or other proceeding is concluded) a right to place the

  entirety of the testimony under the protection of this Order.

                 Parties shall give the other parties notice if they reasonably expect a deposition,

  hearing or other proceeding to include Protected Material so that the other parties can ensure that

  only authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

  (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

  shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

  CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” or “HIGHLY CONFIDENTIAL –

  SOURCE CODE.”

                 Transcripts containing Protected Material shall have an obvious legend on the title

  page that the transcript contains Protected Material, and the title page shall be followed by a list

  of all pages (including line numbers as appropriate) that have been designated as Protected

  Material and the level of protection being asserted by the Designating Party. The Designating Party

  shall inform the court reporter of these requirements.

                 (c)     for information produced in some form other than documentary and for any

  other tangible items, the Producing Party affix in a prominent place on the exterior of the container

  or containers in which the information or item is stored the legend “CONFIDENTIAL” or

  “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” or “HIGHLY



                                                   9
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 10 of 30




   CONFIDENTIAL – SOURCE CODE”. If only a portion or portions of the information or item

   warrant protection, the Producing Party, to the extent practicable, shall identify the protected

   portion(s) and specify the level of protection being asserted.

          4.3     Failures to Designate. If timely corrected after recognition by a Producing Party of

   failure to designate, failure to designate qualified information or items does not, standing alone,

   waive the Producing Party’s right to secure protection under this Order for such material. Upon

   timely correction of a designation after recognition by a Producing Party, the Receiving Party must

   make reasonable efforts to assure that the material is treated in accordance with the provisions of

   this Order.

          4.4     Right to Seek Additional Protections. This Order is entered without prejudice to the

   right of any Party to seek additional protections from the Court as may be necessary under

   particular circumstances.

   5.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

          5.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

   challenge a confidentiality designation by electing not to mount a challenge promptly after the

   original designation is disclosed.

          5.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

   by providing written notice of each designation it is challenging and describing the basis for each

   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

   recite that the challenge to confidentiality is being made in accordance with this specific paragraph



                                                    10
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 11 of 30




   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

   Party must explain the basis for its belief that the confidentiality designation was not proper and

   must give the Designating Party an opportunity to review the designated material, to reconsider

   the circumstances, and, if no change in designation is offered, to explain the basis for the chosen

   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

   has engaged in this meet and confer process first or establishes that the Designating Party is

   unwilling to participate in the meet and confer process in a timely manner.

          5.3     Judicial Intervention. Except as provided otherwise below, and subject to

   compliance with the meet and confer requirement of the preceding paragraph, if the Parties cannot

   resolve a challenge without court intervention, the Challenging Party may contact the Court

   pursuant to Section 4(f) of the Scheduling Order within 21 days of the initial notice of challenge

   or within 14 days of the parties agreeing that the meet and confer process will not resolve their

   dispute, whichever is earlier. Each motion filed pursuant to this paragraph must be accompanied

   by a competent declaration affirming that the movant has complied with the meet and confer

   requirements imposed in the preceding paragraph. Once written notice of a challenge is provided

   as specified above, failure by the Challenging Party to contact the Court pursuant to Section 4(f)

   of the Scheduling Order, within 21 days or 14 days, whichever is applicable, or to include the

   required declaration, shall automatically waive a challenge to the confidentiality designation for

   each challenged designation.

                  The burden of persuasion in any such challenge proceeding shall be on the

   Designating Party.



                                                   11
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 12 of 30




   6.       ACCESS TO AND USE OF PROTECTED MATERIAL

            6.1   Basic Principles. Absent further Order from the Court, the Receiving Party may use

   Protected Material that is disclosed or produced by another Party or by a Non-Party in connection

   with an above-captioned action only for prosecuting, defending, or attempting to settle that

   particular action. Such Protected Material may be disclosed only to the categories of persons and

   under the conditions described in this Order. When the litigation has been terminated, a Receiving

   Party must comply with the provisions of section 14 below (FINAL DISPOSITION).

                  Protected Material must be stored and maintained by a Receiving Party at a location

   and in a secure manner that ensures that access is limited to the persons authorized under this

   Order.

                  The Receiving Party shall have and maintain appropriate physical, organizational,

   and technical processes, security standards, guidelines, controls, and procedures to protect against

   a Data Breach (“Appropriate Safeguards”), and shall ensure that its Professional Vendors, Experts

   and any other person or entity that receives protected material pursuant to the Stipulated Protective

   Order implements and maintains Appropriate Safeguards. Unless otherwise agreed, sensitive

   financial information, summaries or information from those summaries derived from “HIGHLY

   CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” materials must be password

   protected when in digital format. Unless otherwise agreed, any financial materials or summaries

   transmitted from or to authorized recipients outside of Receiving Party’s Outside Counsel’s office

   shall, if sent electronically, be encrypted or sent using secure transport with a password or, if not

   sent electronically, shall be delivered either by hand or through next-day or overnight transport.

   Sensitive financial information subject to this paragraph shall not include license rates or terms.

            6.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered



                                                    12
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 13 of 30




   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

   information or item designated “CONFIDENTIAL” only to:

                  (a)     the Receiving Party’s Outside Counsel of Record in the action in which it is

   produced, as well as employees of said Outside Counsel of Record to whom it is reasonably

   necessary to disclose the information for that particular litigation;

                  (b)     Designated In-House Legal Personnel of the Receiving Party to whom

   disclosure is reasonably necessary for the litigation in which said information is produced;

                  (c)     Experts (as defined in this Order) of the Receiving Party (1) to whom

   disclosure is reasonably necessary for the litigation in which said information is produced (2) who

   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to whom

   the procedures set forth in paragraph 6.5(a), below, have been followed;

                  (d)     the court and its personnel;

                  (e)     court reporters and their staff, professional jury or trial consultants, and

   Professional Vendors to whom disclosure is reasonably necessary for the litigation in which it is

   produced;

                  (f)     during their depositions, witnesses in the action to whom disclosure is

   reasonably necessary and as to whom there is a reasonable basis for believing either that such

   witness would be authorized to receive such information under this Protective Order, that such

   witness was an author or prior recipient of such information, or that such witness is identified by

   the Designating Party under Rule 30(b)(6) as a witness with knowledge to testify with respect to

   the subject matter of such a document, unless otherwise agreed by the Designating Party or ordered

   by the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

   Protected Material must be separately bound by the court reporter and may not be disclosed to



                                                     13
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 14 of 30




   anyone except as permitted under this Stipulated Protective Order; and

                   (g)    the author or recipient of a document containing the information, a

   custodian or other person who otherwise possessed or knew the information.

          6.3      Disclosure of “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES

   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in writing by

   the Designating Party, a Receiving Party may disclose any information or item designated

   “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” only to:

                   (a)    the Receiving Party’s Outside Counsel of Record in the action in which it

   is produced, as well as employees of said Outside Counsel of Record to whom it is reasonably

   necessary to disclose the information in that particular litigation;

                   (b)    Experts of the Receiving Party (1) to whom disclosure is reasonably

   necessary for the litigation in which such information is produced, (2) who have signed the

   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures

   set forth in paragraph 6.5(a), below, have been followed;

                   (c)    the court and its personnel;

                   (d)    court reporters and their staff, professional jury or trial consultants, and

   Professional Vendors to whom disclosure is reasonably necessary for the litigation in which it is

   produced; and

                   (e)    the author or recipient of a document containing the information, a

   custodian or other person who otherwise possessed or knew the information, or, during their

   deposition, a person who is identified by the Designating Party under Rule 30(b)(6) as a witness

   with knowledge to testify with respect to the subject matter of such a document.

          6.4      Disclosure of “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or



                                                     14
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 15 of 30




   Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

   Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –

   SOURCE CODE” only to the following persons:

                  (a)     the Receiving Party’s Outside Counsel of Record in the above-captioned

   action in which it is produced as well as employees of such Outside Counsel of Record to whom

   it is reasonably necessary to disclose the information for that particular litigation;

                  (b)     Experts of the Receiving Party (1) to whom disclosure is reasonably

   necessary for the litigation in which it is produced, (2) who have signed the “Acknowledgment

   and Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph

   6.5(a), below, have been followed; and

                  (c)     the court and its personnel;

                  (d)     court reporters and their staff; and

                  (e)     the author or recipient of a document containing the information, a

   custodian or other person who otherwise possessed or knew the information, or, during their

   deposition, a person who is identified by the Designating Party under Rule 30(b)(6) as a witness

   with knowledge to testify with respect to the subject matter of such a document.

          6.5     Procedures for Approving or Objecting to Disclosure of “CONFIDENTIAL,”

   “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” or “HIGHLY

   CONFIDENTIAL – SOURCE CODE” Information or Items to Experts and Designated In-House

   Legal Personnel.

                  (a)     Unless otherwise ordered by the court or agreed to in writing by the

   Designating Party, a Receiving Party that seeks to disclose to an Expert (as defined in this Order)

   any information or item that has been designated “CONFIDENTIAL,” “HIGHLY



                                                     15
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 16 of 30




   CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY,” or “HIGHLY CONFIDENTIAL –

   SOURCE CODE” pursuant to paragraphs 6.2(c), 6.3(b) and 6.4(b) or that seeks to disclose to a

   Designated In-House Legal Personnel any information or item that has been designated

   “CONFIDENTIAL” pursuant to paragraphs 6.2(b), first must make a written request via e-mail to

   the Designating Party’s Outside Counsel of Record. In the case of an Expert, the written request

   via email must: (1) set forth the full name of the Expert and the city and state of his or her primary

   residence, (2) attach a copy of the Expert’s current resume, including a list of publications from

   the past ten years, (3) identify, for the past 5 years, any employment or consulting engagements

   with competitors in the Relevant Technology or in the Designating Party’s field of business, and

   (4) identify (by name and number of the case and location of court) any litigation in connection

   with which the Expert has offered expert testimony, including through a declaration, report, or

   testimony at a deposition or trial, during the preceding four years. In the case of a Designated In-

   House Legal Personnel, the written request via e-mail shall include: (1) the full name of the

   Designated In-House Legal Personnel and the city and state of his or her primary residence, (2)

   identify their position at the Receiving Party, and (3) provide a brief, non-privileged description

   of their regular duties at the Receiving Party. The Designating Party shall have five (5) business

   days after confirmed receipt of such notice to object in writing via e-mail to the Receiving Party’s

   Outside Counsel of Record that made the written e-mail request disclosing the Expert or

   Designated In-House Legal Personnel. A Designating Party shall not object or otherwise refuse to

   approve an Expert or Designated In- House Legal Personnel without cause or for the purpose of

   delay.

                  (b)     A Receiving Party that makes a request and provides the information

   specified in the preceding respective paragraphs shall not disclose the subject Protected Material



                                                    16
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 17 of 30




   to the identified Expert or Designated In-House Legal Personnel until expiration of the 10-day

   notice period. Any such objection must set forth in detail the grounds on which it is based. If during

   the notice period the Designating Party serves an objection upon the Receiving Party desiring to

   disclose Protected Material to the Expert or Designated In-House Legal Personnel, there shall be

   no disclosure of Protected Material to such individual pending resolution of the objection.

                  (c)     A Receiving Party that receives a timely written objection must meet and

   confer with the Designating Party (through direct voice to voice dialogue) to try to resolve the

   matter by agreement within seven (7) business days after the written objection is served. The

   Designating Party shall then have twenty-one (21) business days after such objection is served to,

   if no agreement is reached, contact the Court. Any motion filed pursuant to this paragraph must

   describe the circumstances with specificity, and must set forth in detail the reasons why the

   disclosure to the Expert or Designated In-House Legal Personnel should not be made. In addition,

   any such motion must be accompanied by a competent declaration describing the parties’ efforts

   to resolve the matter by agreement (i.e., the extent and the content of the meet and confer

   discussions) and setting forth the reasons advanced by the Designating Party for its refusal to

   approve the disclosure.

                  No document designated by a Designating Party as Protected Material shall be

   disclosed by a Receiving Party to an Expert or Designated In-House Legal Personnel until after

   the individual has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A). Such

   written agreement shall be retained by the Outside Counsel of Record for the party that has retained

   the Expert and/or that employees the Designated In-House Legal Personnel, but need not be

   forwarded to any other Party.

                  In any such proceeding, the Designating Party opposing disclosure to a Designated



                                                    17
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 18 of 30




   In- House Legal Personnel shall bear the burden of proving that the risk of harm that the disclosure

   would entail (under the safeguards proposed) outweighs the Receiving Party’s need to disclose the

   Protected Material to a particular Designated In-House Legal Personnel.

            6.6   It is understood that Outside Counsel of Record for a Party may give advice and

   opinions to his or her client based on his or her evaluation of information designated

   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY”

   or “HIGHLY CONFIDENTIAL – SOURCE CODE” which is provided from the opposing Party

   to such Outside Counsel of Record in his or her respective action, provided that such rendering of

   advice and opinions shall not reveal the content of such information. Outside Counsel can provide

   advice or opinions to a Party, but must do so in a way that does not reveal “HIGHLY

   CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” or “HIGHLY CONFIDENTIAL –

   SOURCE CODE” information that is unavailable to Designated In-House Legal Personnel.

   Outside Counsel may discuss documents available to Designated In-House Legal Personnel with

   Designated In-House Legal Personnel to whom such documents are available. For the avoidance

   of doubt, nothing in this provision permits the use or disclosure by a party in one of the above-

   captioned actions of Protected Material originally produced by a Defendant in another of the

   above-captioned actions absent agreement of the producing Defendant and/or separate order of the

   Court.

            6.7   Nothing in this Stipulation and Order shall be construed as preventing Outside

   Counsel for defendants in any of the above-captioned actions from discussing amongst themselves

   any of plaintiffs’ information designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

   OUTSIDE COUNSEL’S EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to

   which each such Outside Counsel individually has lawful access through plaintiffs’ productions



                                                   18
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 19 of 30




   and/or disclosures in the respective actions.

   7.     PROSECUTION BAR

          7.1     Prosecution Bar. Individuals (1) associated with a Plaintiff who review any

   technical HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY or HIGHLY

   CONFIDENTIAL – SOURCE CODE Material or who reviews summaries or other descriptions

   of such materials, or (2) associated with a Defendant who review any technical HIGHLY

   CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY or HIGHLY CONFIDENTIAL –

   SOURCE CODE Material produced by a Non-Party or who reviews summaries or other

   descriptions of such materials, are prohibited from participating in the prosecution of a patent

   application involving Relevant Technology if such prosecution (e.g., patent application filing) was

   commenced before or during the pendency of this action or less than two years following the final

   termination of this action (including any appeals). This prosecution bar does not prevent an

   individual from participating in a reexamination, inter partes review, or other post-grant review

   proceedings involving the patents-at-issue or patents related thereto. Information from these

   actions cannot be used in any other patent prosecution action.

   8.     SOURCE CODE

                  (a)     To the extent review of source code becomes necessary in this case, a

   Producing Party may designate source code or other human-readable computer code, object code,

   and documents that include source code, other human-readable computer code, and/or object code

   as “HIGHLY CONFIDENTIAL – SOURCE CODE” if it comprises or includes confidential,

   proprietary or trade secret code. This includes, but is not limited to, files in programming languages

   such as C++, Java, and Flash. For the avoidance of doubt, the Producing Party may designate as

   source code make files, link files, algorithms, pseudocode, and other human-readable files used in

   the generation, building or compiling of software or firmware. Production or designation of

                                                    19
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 20 of 30




   Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE” shall not be

   construed as a representation or admission by a party that such Protected Material is properly

   discoverable in this action, nor does the inclusion of the “HIGHLY CONFIDENTIAL – SOURCE

   CODE” designation as part of this agreement obligate any party to produce “HIGHLY

   CONFIDENTIAL – SOURCE CODE” Information or Items.

                  (b)     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE

   CODE” may be disclosed only to the individuals as set forth in Paragraph 6.4. The following

   additional restrictions shall apply to the inspection and production of Protected Material designated

   “HIGHLY CONFIDENTIAL – SOURCE CODE,” unless otherwise advised by the Producing

   Party or otherwise Ordered by the Court:

                  (c)     Any source code produced in discovery shall be made available for

   inspection, in electronic (e.g., native) format. The Producing Party shall produce source code for

   inspection in electronic (e.g., native) format at a location agreed on by the parties. A request to

   inspect source code shall identify with specificity the code requested to be reviewed and provide

   at least twenty-one (21) calendar days’ written (including email) notice as to when the requesting

   party would like the inspection to begin. Thereafter, any single reviewing session (conducted

   during one business day or during consecutive business days of review) shall be conducted during

   regular business hours (9:00 A.M. to 6:00 P.M. local time) on five (5) calendar days’ written

   (including email) notice, or during such other hours as may be mutually and reasonably agreed

   upon on reasonable notice.

                  (d)     Source code that is designated “HIGHLY CONFIDENTIAL – SOURCE

   CODE” shall be produced for inspection and review subject to the following provisions, unless

   otherwise agreed by the Producing Party:



                                                    20
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 21 of 30




                          (i)     The source code shall be made available for inspection on a secured

   computer in a secured room without Internet access or network access to other computers (the

   “Source Code Computer”), and the Receiving Party shall not copy, remove, or otherwise transfer

   any portion of the source code onto any recordable media or recordable device absent prior

   agreement of the Producing Party. No laptops, phones, cameras, internet, network access, external,

   or other electronic or recording devices be allowed in the source code review room, and the door

   to the secured room shall remain open during the review.

                          (ii)    The electronic source code shall be produced as it is kept in the

   ordinary course of business, or as it would be collected in the ordinary course of business. The

   Receiving Party’s Outside Counsel and/or Experts shall be entitled to take handwritten notes

   relating to the source code. Such notes shall be labeled “HIGHLY CONFIDENTIAL – SOURCE

   CODE”. Such notes may include excerpts of the source code when reasonably necessary to guide

   the note taker’s use of later-requested paper copies of the source code. Otherwise, no copies of all

   or any portion of the source code may leave the room in which the source code is inspected except

   as otherwise provided in this Protective Order. Further, no other written or electronic record of the

   source code is permitted except as otherwise provided in this Protective Order.

                          (iii)   If licensed copies of utilities that allow counsel and experts to view

   and search the source code are made available (and not objected to) at least 21 days before code

   review commences, the Producing Party shall load these utilities on the review computer.

   Appropriate utilities include those that provide the ability to (a) view, search, and line-number any

   source file, and (b) search for a given pattern of text through a number of files.

                          (iv)    The Receiving Party may request three (3) paper copies of

   reasonable portions of the source code up to a maximum of 500 pages total and up to a maximum



                                                    21
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 22 of 30




   of 25 pages of consecutive code. The Receiving Party shall request printing of only such portions

   as are relevant to the claims and defenses in the case and are reasonably necessary for such purpose.

   If the Receiving Party wishes to print any amount of pages beyond these limits, the Parties shall

   confer in good faith about such request. The Receiving Party shall only request code that is

   identified as being necessary during review of the source code made available on the review

   machine and shall not request printing of source code to substitute for reviewing the code in the

   first instance.

                     The Producing Party shall print, label such files with the file’s complete path name,

   and append production numbers and the designation “HIGHLY CONFIDENTIAL – SOURCE

   CODE”. Such printouts are to be of minimum 10-point, fixed-width font, and shall not exceed

   sixty-five (65) lines of text per page. The paper copies must be kept in a secured location at the

   offices of the Receiving Party’s Outside Counsel at all times. The copies shall not be taken outside

   the United States. The Receiving Party can request additional paper copies if such additional copies

   are (1) necessary to prepare court filings, pleadings, or other papers (including a testifying expert’s

   expert report), or (2) necessary for deposition.

                            (v)     Except as provided in this Protective Order, no electronic copies of

   the source code shall be made by the Receiving Party.

                            (vi)    Unless otherwise agreed in advance by the parties in writing, the

   Receiving Party’s Outside Counsel and/or Experts shall remove all notes, documents, and all other

   materials from the source code viewing room that may contain work product and/or attorney-client

   privileged information at the end of each day. Materials inadvertently left in the source code

   viewing room do not operate as a waiver of the attorney work product doctrine or any other

   applicable privilege and shall be returned to the owner promptly. The Producing Party shall not be



                                                      22
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 23 of 30




   responsible for any items left in the source code viewing room.

                          (vii)    Copies of source code that are marked as deposition exhibits shall

   not be provided to the court reporter or attached to deposition transcripts; rather, the deposition

   record will identify the exhibit by its production numbers, and the Party that brought the source

   code to the deposition will keep possession of the marked deposition source code exhibit. If the

   deposition exhibit has been marked up or altered in any way by the deponent, the Receiving Party

   shall store the exhibit in its marked form and provide one copy to Outside Counsel for the other

   Party.

                          (viii)   Except as provided in this sub-paragraph, absent express written

   permission from the Producing Party, the Receiving Party and any persons receiving “HIGHLY

   CONFIDENTIAL – SOURCE CODE” Information or Items may not create electronic images, or

   any other images, or make electronic copies, of the source code from any paper copy of source

   code for use in any manner (including by way of example only, the Receiving Party and any

   persons receiving source code from Receiving Party may not scan the source code to a PDF or

   photograph the code). All such documents shall be clearly marked “HIGHLY CONFIDENTIAL –

   SOURCE CODE” and, if filed, shall be filed under seal. Unless agreed by the parties, images or

   copies of source code shall not be included in correspondence between the parties (references to

   production numbers shall be used instead).

   9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
            OTHER LITIGATION

            If a Party is served with a subpoena or a court order issued in other litigation that may

   require disclosure of any information or items designated in this action as “CONFIDENTIAL” or

   “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” or “HIGHLY

   CONFIDENTIAL – SOURCE CODE” that Party must:


                                                    23
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 24 of 30




                  (a)     within 10 days of being served with the subpoena, notify in writing the

   Designating Party. Such notification shall include a copy of the subpoena or court order;

                  (b)     within 10 days of being served with the subpoena, notify in writing the Party

   who caused the subpoena or order to issue in the other litigation that some or all of the material

   covered by the subpoena or order is subject to this Protective Order. Such notification shall include

   a copy of this Stipulated Protective Order; and

                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

   the Designating Party whose Protected Material may be affected. If the Designating Party timely

   seeks a protective order, the Party served with the subpoena or court order shall not produce any

   information designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

   OUTSIDE COUNSEL’S EYES ONLY” or “HIGHLY CONFIDENTIAL –SOURCE CODE”

   before a determination by the court from which the subpoena or order issued, unless the Party has

   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

   expense of seeking protection in that court of its confidential material—and nothing in these

   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

   disobey a lawful directive from another court.

          Other Proceedings. By entering this order and limiting the disclosure of information in

   each of the respective above-captioned actions, the Court does not intend to preclude another court

   from finding that information may be relevant and subject to disclosure in another case. Any person

   or party subject to this order who becomes subject to a motion to disclose another party’s

   information designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

   COUNSEL’S EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to this

   order shall promptly notify that party of the motion so that the Designating Party may have an



                                                     24
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 25 of 30




   opportunity to appear and be heard on whether that information should be disclosed.

   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
          THIS LITIGATION

          The terms of this Order are applicable to information produced by a Non-Party in an above-

   captioned action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

   OUTSIDE COUNSEL’S EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”

   Such information produced by Non-Parties in connection with that particular litigation is protected

   by the remedies and relief provided by this Order. Nothing in these provisions should be construed

   as prohibiting a Non-Party from seeking additional protections, including in the jurisdiction where

   the Non-Party is located.

   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

   Material to any person or in any circumstance not authorized under this Stipulated Protective

   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

   unauthorized disclosure, (b) use its best efforts to retrieve all unauthorized copies of the Protected

   Material, (c) inform the person or persons to whom the unauthorized disclosure was made of all

   the terms of this Order, and (d) request such person or persons to execute the “Acknowledgment

   and Agreement to Be Bound” that is attached hereto as Exhibit A.

          While a Receiving Party must follow the procedure set forth in this Section for addressing

   unauthorized disclosure of protected material, doing so does not preclude the Designating Party

   from seeking further relief for the Receiving Party’s improper disclosure.

   12.    PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

          Pursuant to Federal Rule of Evidence 502(d), the production or disclosure of any document

   or thing (including information and Protected Material) otherwise protected by the attorney-client


                                                    25
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 26 of 30




   privilege, work-product immunity, or other privilege or immunity shall not operate as a waiver of

   any such privilege or immunity. If any Receiving Party recognizes that any Producing Party (or

   Non-Party) may have produced such protected information, it shall notify the Producing Party

   promptly, and follow such procedures as set forth in this Order. If, after recognizing that privileged

   information has been produced or disclosed (through notice by a Receiving Party or otherwise),

   the Producing Party who made the production or disclosure sends to each Receiving Party a written

   request for return of the produced or disclosed document or thing within a reasonably prompt

   period of time. Within five (5) business days of receiving such a request, the Receiving Party shall

   (a) return to the Producing Party all such documents and things identified by the Producing Party

   as being protected by the attorney-client privilege, work- product immunity, or other privilege or

   immunity and as having been produced, and (b) delete any electronic records thereof (with the

   exception of back-up tapes or other archival media, which should be treated in accordance with

   standard retention policies). The Receiving Party shall not utilize the information contained in the

   produced documents or things for any purpose, or disseminate or transmit such information, except

   as provided in subparagraph (a) below.

          (a)     If the Receiving Party wishes to contest that any such document or thing is

   protected by the attorney-client privilege or by work-product immunity, the Receiving Party shall

   so notify the Producing Party in writing when the document or thing is returned to the Producing

   Party (“Notice of Designation”).

          (b)     Within five (5) days after receiving a Notice of Designation, the Producing Party

   shall provide to the Receiving Party for each such document or thing a description of the basis for

   the claim of privilege or immunity.

          (c)     Within seven (7) business days after receiving such description, the Receiving Party



                                                    26
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 27 of 30




   may seek relief from the Court to compel production of such documents and things, the protection

   of which is still disputed. Any motion filed pursuant to this paragraph shall be filed under seal in

   accordance with the procedures set forth herein for filing Protected Material with the court. The

   Producing party must provide the Court under seal the produced, disputed documents or things.

          (d)     With respect to documents and things subsequently generated by a Receiving Party,

   which documents and things contain information derived from such produced documents and

   things, if the Receiving Party does not notify the Producing Party that the Receiving Party disputes

   the claims of attorney-client privilege or work-product immunity, or if the Court rejects any

   challenge by the Receiving Party to the privileged status of the inadvertently produced document

   or thing, the Receiving Party shall make reasonable efforts to either destroy the derivative

   documents and things or redact from them all such derivative privilege or work- product

   information in a manner such that the derivative information cannot in any way be retrieved or

   reproduced.

          (e)     The procedures set forth in this Section 12 for challenging the privileged status of

   a production shall not themselves operate as waiver of the attorney-client privilege, the work

   product immunity, or any other privilege or immunity. There shall be no waiver of the attorney-

   client privilege, the work product immunity, or any other privilege or immunity for a disclosure or

   production if the Producing Party complies with the procedures set forth in this Section 12 with

   respect to such inadvertent disclosure or production.

   13.    MISCELLANEOUS

          13.1    Right to Further Relief. Nothing in this Protective Order abridges the right of any

   person to seek its modification by the Court in the future.

          13.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

   no Party waives any right it otherwise would have to object to disclosing or producing any

                                                    27
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 28 of 30




   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

   Party waives any right to object on any ground to use in evidence of any of the material covered

   by this Protective Order.

          13.3    Filing Protected Material. All documents of any nature, including briefs, that have

   been designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

   COUNSEL’S EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” and that are

   filed with the Court, shall be filed under seal in accordance with the Local Rules of the United

   States District Court for the Southern District of Florida. The parties filing any brief,

   memorandum, motion, letter or other document (a “Filing”) under seal with the Court because the

   Filing would disclose information from a document that is otherwise required to be filed under

   seal pursuant to the provisions of this Protective Order shall comply with the provisions set forth

   in this Protective Order, including the procedures for filing and marking such materials as set forth

   above. Any Party who objects to the continued restriction on public access to any document filed

   under seal pursuant to the provisions of this Protective Order shall give written notice of its

   objection to the Designating Party. A Party does not waive its right to challenge a confidentiality

   designation by electing not to mount a challenge promptly after the original designation is

   disclosed.

          13.4    Service by Email Permitted. The parties hereby consent that all documents required

   to be served in this case may be served by an email directed to the opposing party’s Outside

   Counsel of Record, except that filings including any source code may not be sent via email and

   must be served in an alternative way agreed to by the parties.

   14.    FINAL DISPOSITION

          Within 60 days after the final disposition of an above-captioned action, as defined in

   paragraph 3, each Receiving Party in that action must return all Protected Material to the Producing

                                                    28
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 29 of 30




   Party or destroy such material. Whether the Protected Material is returned or destroyed, the

   Receiving Party must submit a written certification to the Producing Party (and, if not the same

   person or entity, to the Designating Party) by the 60-day deadline confirming the return or

   destruction of the Protected Material. Notwithstanding this provision, Outside Counsel for the

   Receiving Party is entitled to retain an archival copy of all pleadings, motion papers, trial,

   deposition and hearing transcripts, legal memoranda, correspondence, and attorney work product.

   Any such archival copies that contain or constitute Protected Material remain subject to this

   Protective Order as set forth in Section 3 (DURATION).

          DONE AND ORDERED in Chambers at Miami, Florida this 4th day of March, 2021.


                                                      ____________________________________
                                                      ALICIA M. OTAZO-REYES
                                                      UNITED STATES MAGISTRATE JUDGE

   cc:    United States District Judge Darrin P. Gayles
          Counsel of Record




                                                 29
Case 1:20-cv-22051-DPG Document 53 Entered on FLSD Docket 03/04/2021 Page 30 of 30




                                               EXHIBIT A
                         ACKNOWLEDGMENT AND AGREEMENT TO BE
                                      BOUND
           I,                                         [print or type full name], of
                                                                            [print or type full address],
   declare under penalty of perjury that I have read in its entirety and understand the Stipulated
   Protective Order that was issued by the United States District Court for the District of Delaware
   on [date] in the case of Sisvel International S.A., 3G Licensing S.A., and Sisvel S.p.A. v. HMD
   America, Inc. and HMD Global OY, Civil Case No. 1:20-cv-22051-DPG (“the Action”). I agree
   to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
   nature of contempt, as well as possible claims by a party or third-party whose protected information
   was improperly disclosed. I solemnly promise that I will not disclose in any manner any
   information or item that is subject to this Stipulated Protective Order to any person or entity except
   in strict compliance with the provisions of this Order.
           I further agree to submit to the jurisdiction of the United States District Court for the
   Southern District of Florida for the purpose of enforcing the terms of this Stipulated Protective
   Order, even if such enforcement proceedings occur after termination of this Action.



   Date:

   City and State where sworn and signed:

   Printed name:

   Signature:
